Citation Nr: 1543730	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-29 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for residuals, removal of melanoma.  

2.  Entitlement to service connection for residuals, status post right ear infections, to include vertigo.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to April 1960 and from November 1966 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for PTSD and bilateral hearing loss and denied service connection for residuals of melanoma and right ear infections as well as entitlement to a TDIU.  Jurisdiction is now with the RO in San Diego, California.

The Board notes that the Veteran was previously was represented by a private attorney.  However, in July 2015, the Board granted the attorney's motion to withdraw representation.  In September 2015, the Veteran stated that he wished to represent himself and proceed pro se in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As a final preliminary matter, the Board notes that this appeal was processed using the electronic, paperless Virtual VA and Veterans Benefits Management System (VBMS) claims processing system.

The issues of entitlement to initial higher ratings for PTSD and bilateral hearing loss as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent evidence of melanoma during service and the first evidence of melanoma was many years after service.   

2.  There is no competent and credible evidence of right ear infections during service.   


CONCLUSION OF LAW

1.  The criteria for service connection for residuals, removal of melanoma, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for residuals, status post right ear infections, to include vertigo, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent notice in April 2013 that fully addressed all notice elements and was provided prior to the initial RO decision in this case.  The letter advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the claims file contains the Veteran's service treatment records as well as post-service reports of private treatment.  Furthermore, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available additional outstanding evidence has been identified.  Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims decided herein.  

The Veteran has not been afforded an examination in connection with the claims decided herein; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Specifically, the Veteran's service treatment records are silent as to complaints, findings, or diagnoses of melanoma or right ear infections.  Moreover, as will be discussed below, the Veteran is not competent to diagnose melanoma and the Board finds the Veteran's statements of suffering from chronic right ear infections in service to be not credible.  Importantly, the Veteran has not specifically reported any injuries, diseases or other incidents in service to which his melanoma could be attributed.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claims decided herein.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this case, although cancer is a disease enumerated under 38 C.F.R. § 3.309(a), the Veteran's residuals of right ear infections are not diseases enumerated under 38 C.F.R. § 3.309(a).  As such, service connection for residuals of right ear infections may not be established on a presumptive basis, to include on a showing of continuity of symptomatology.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Residuals, Removal of Melanoma

The Veteran is claiming entitlement to service connection for residuals of removal of melanoma.  He essentially has asserted that he has suffered from melanoma ever since the service and has had such removed.  

The Board observes that the Veteran's September 1966 Report of Medical History prior to entrance into his second period of service, the Veteran reported a cyst.  However, this tumor was noted to be a pilonidal cyst that was removed in 1963, which was while the Veteran was not on active duty.  Importantly, the September 1966 service examination showed that the skin was clinically evaluated as normal and there was no indication of any melanoma.  Further, service treatment records are silent with respect to any findings of melanoma.  In this regard, the Veteran's October 1970 service examination prior to discharge again showed that the skin was clinically evaluated as normal.  In sum, there is no competent medical evidence of melanoma while in service.  

The first post-service evidence of residuals of melanoma related to service was when the Veteran filed his claim for service connection in September 2012.  In an April 2014 letter, the Veteran indicated that he had requested his treatment records concerning the removal of melanoma in 2001, but that his dermatologist's office could not locate his file.  He also submitted a January 2014 clinical record that showed that the Veteran had presented for a skin check.  The Veteran reported that he had melanoma on is upper right back 13 years ago (approximately 2001) with surgical excision.  No further testing was done and there was no spreading of melanoma.  He had not noticed any lumps.  After examining the Veteran, the examiner diagnosed irritated seborrheic keratosis and history of malignant melanoma with well healed scar located on the right back with no evidence of recurrence.   

The Board now turns to whether the Veteran's residuals of removal of melanoma is directly related to service.  Initially, the Board observes that based on the January 2014 private evaluation, the only current residual of the Veteran's melanoma is a well-healed scar.  Further, there has been no evidence of recurrence.  Nevertheless, based on the evidence of record, the Board finds service connection for residuals of removal of melanoma is not warranted.  Indeed, service treatment records are completely silent with respect to any findings of melanoma.  Importantly, the Veteran has not specifically reported any injuries, diseases or other incidents in service to which his melanoma could be attributed.  

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, here, the question of whether the Veteran's melanoma manifested in service is a question too complex to be addressed by a lay person.  Although the Veteran has reported having melanomas since service, he is not competent to diagnose melanoma while in service.  As such, while the Veteran's contentions have been carefully considered, these contentions are outweighed by lack of any competent medical evidence of melanoma in service as well as any evidence of melanoma until 2001 when his melanoma was surgically removed.  

Moreover, there is no competent evidence of melanoma within one year of discharge so the service incurrence of such cannot be presumed.  Again, the first post-service evidence of residuals of melanoma related to service is when the Veteran filed his claim in September 2012, approximately 42 years after his discharge from service.  Moreover, the Veteran himself reported that the melanoma was removed in 2001, which was 31 years after discharge from service.  As such, there is no competent evidence of pertinent symptomatology.  See Walker, cited above.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

In sum, there is simply no competent evidence showing that the Veteran suffered from melanoma in service; nor is there any evidence of any other disease, injury or incident in service that caused melanoma.  Accordingly, given the lack of any in-service incident, service connection must be denied.  In conclusion, the Board finds that the preponderance of evidence is against the Veteran's claim for residuals, removal of melanoma.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


Residuals, Status Post Right Ear Infections, to include Vertigo

The Veteran is also seeking service connection for residuals of status post right ear infections, to include vertigo.  He asserted that he had right ear infections during his first period of service.  He reported that he was treated with antibiotics and had suffered from vertigo as a result of those infections.  

Despite the Veteran's assertions, the Veteran's service treatment records are silent with respect to any right ear infections.  The Veteran's March 1960 service examination prior to his discharge from his first period of active duty showed that the ears were clinically evaluated as normal.  Moreover, there were no reports of vertigo.  Importantly, the Veteran also indicated no history of ear trouble or dizziness in his September 1966 Report of Medical History.  Likewise, the Veteran's October 1970 service examination prior to his discharge from his second period of service also showed that the Veteran's ears were clinically evaluated as normal.  There was no mention of recurrent right ear infections.    

Again, the Veteran filed a claim seeking service connection for residuals of status post right ear infections in September 2012, almost 42 years after his discharge from service.  The Veteran has not identified or submitted any post-service medical evidence pertaining this disability. 

Based on the evidence of record, the Board finds service connection for residuals of status post right ear infections, to include vertigo, is not warranted.  Indeed, service treatment records are completely silent with respect to any chronic ear infections.  Importantly, the Veteran's ears were clinically normal at the time of his discharge examinations and he expressly denied any ear problems in his September 1966 medical history.  The first post-service evidence of any ear infection residuals related to service is when the Veteran filed his claim in September 2012, approximately 42 years after his discharge from service.  

Again, the Board acknowledged that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the instant case, the Veteran is competent to report ear problems in service, as well as pertinent symptomatology since service.  However, the Board finds that the Veteran's current assertions of ear infections in service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Significantly, both of the Veteran's discharge examination revealed no ear problems and he expressly denied any ear problems in his contemporaneous medical history in September 1966.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Board finds such evidence, made contemporaneous to service, to be more probative than his statements made in connection with his current claim for VA benefits.  

Moreover, the Veteran did not file his current claim for residuals of right ear infections until September 2012.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he suffered from residuals of right ear infections is inconsistent with the contemporaneous evidence.  Accordingly, while his contentions have been carefully considered, neither these contentions nor the clinical record establish an in-service injury.

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the Veteran's specific denial of ear problems in his September 1966 medical history, the lack of any reports of ear infections in service, to include on both discharge examinations, and the fact that he was silent with respect to any ear problems until almost 42 years after service to be persuasive evidence against his claim.   

In sum, there is simply no competent or credible evidence showing that the Veteran suffered from chronic ear infections in service.  Accordingly, given the lack of any in-service incident, service connection must be denied.  In conclusion, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a residuals, right ear infections, to include vertigo.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals, removal of melanoma, is denied. 

Service connection residuals, status post right ear infections, is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record shows that the Veteran was most recently afforded VA examinations in August 2013 to evaluate the severity of his PTSD and bilateral hearing loss.  However, the evidence associated with the record appears to indicate a possible increase in severity since that time.  In this regard, in his February 2014 notice of disagreement and his July 2014 substantive appeal, the Veteran asserted that his current PTSD symptoms were more consistent with a 70 percent disability rating. He also indicated that his hearing loss had worsened.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected PTSD and bilateral hearing loss.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007), the United States Court of Appeals for Veterans Claims held that, as relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss.  

Moreover, the issue of entitlement to a TDIU is inextricably intertwined with the remaining claims on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this issue must also be returned to the AOJ for further consideration.  

As a final preliminary matter, in light of the need to remand, the Veteran should be afforded another opportunity to identify any pertinent VA and non-VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded another opportunity to identify all pertinent VA and non-VA treatment records.  If the Veteran responds, all reasonable attempts should be made to obtain such records.  Make at least two (2) attempts to obtain records from any identified non-VA sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity, including any functional impairment, of his PTSD.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Examination findings should include a description of the nature and severity of the Veteran's PTSD symptomatology, to include the impact on his social and occupational functioning.  In addition, the examiner should assign a GAF score reflecting the PTSD symptoms.  

Following a review of the record, to include the Veteran's statements, the examiner should describe the functional impact the Veteran's PTSD has on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed by the examiner should be accompanied by a complete rationale.  

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity, including any functional impairment of his bilateral hearing loss.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests. 

Following a review of the record, to include the Veteran's statements, the examiner should describe the functional impact the Veteran's bilateral hearing loss has on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed by the examiner should be accompanied by a complete rationale. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the remaining issues on appeal should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


